UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 7 , 2014 ( August 7 , 2014) Gray Television, Inc. (Exact Name of Registrant as Specified in Its Charter) Georgia (State or Other Jurisdiction of Incorporation) 1-13796 58-0285030 (Commission File Number) (IRS Employer Identification No.) 4370 Peachtree Road, NE, Atlanta, Georgia (Address of Principal Executive Offices) (Zip Code) 404-504-9828 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. The information set forth under this Item2.02 is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On August 7, 2014, Gray Television, Inc. issued a press release reporting its financial results for the three-month and six-month periods ended June 30, 2014. A copy of the press release is furnished as Exhibit99.1 to this Form 8-K and incorporated herein by reference. Item9.01 Financial Statements and Exhibits. (d) Exhibits Press release issued by Gray Television, Inc. on August 7, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Gray Television, Inc. August 7, 2014 By: /s/ James C. Ryan Name: James C. Ryan Title: Chief Financial Officer and Senior Vice President ExhibitIndex Exhibit No. Description Press release issued by Gray Television, Inc. on August 7, 2014
